10-1551-ag
         Chen v. Holder
                                                                                        BIA
                                                                                 Mulligan, IJ
                                                                               A089 252 717
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of March, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                   Circuit Judges.
11       _______________________________________
12
13       Qi Hong Chen,
14                Petitioner,
15
16                        v.                                    10-1551-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Farah Loftus, Century City,
24                                     California.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Douglas E. Ginsburg,
28                                     Assistant Director; Matthew B.
29                                     George, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Qi Hong Chen, a native and citizen of China, seeks

 6   review of a March 31, 2010, decision of the BIA affirming

 7   the September 18, 2008, decision of Immigration Judge (“IJ”)

 8   Thomas J. Mulligan, which denied his application for asylum,

 9   withholding of removal and relief under the Convention

10   Against Torture (“CAT”).   In re Qi Hong Chen, No. A089 252

11   717 (B.I.A. Mar. 31, 2010), aff’g No. A089 252 717 (Immig.

12   Ct. N.Y. City Sept. 18, 2008).      We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.      See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).      The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Salimatou Bah v.

20   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Manzur v. DHS, 494

21 F.3d 281, 289 (2d Cir. 2007).

22       For asylum applications governed by the amendments made

23   to the Immigration and Nationality Act by the REAL ID Act of

                                     2
 1   2005, the agency may, considering the totality of the

 2   circumstances, base a credibility finding on an asylum

 3   applicant’s “demeanor, candor, or responsiveness,” the

 4   plausibility of his or her account, and inconsistencies in

 5   his or her statements, without regard to whether they go “to

 6   the heart of the applicant’s claim.”    See 8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 8   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make” such a ruling.    Xiu Xia Lin, 534 F.3d at 167.

12   In this case, the IJ reasonably based his adverse

13   credibility determination on Chen’s demeanor, as well as the

14   contradictions, inconsistencies, lack of detail, and long

15   pauses in Chen’s testimony.

16       During Chen’s testimony, when asked by the IJ to

17   describe his wife, such as her interests and hobbies,

18   education level, and employment, Chen replied that she

19   stayed at home, and had no interest or hobbies.     When the IJ

20   repeated the question, Chen answered with the date they got

21   married.   In response, the IJ asked that Chen describe the

22   wedding, but Chen answered that he and his wife got married


                                    3
 1   because they wanted to have children, repeating that answer

 2   several times in response to the IJ’s questions asking for

 3   more details about their wedding.

 4       In addition to this non-responsive testimony, Chen also

 5   changed his testimony several times.     He first testified

 6   that his wife became pregnant in August 2005, and went into

 7   hiding in February 2006.   He then testified that she

 8   discovered her pregnancy and went into hiding the same day,

 9   which he variously testified was either in August 2006 or

10   August 2005.   He also testified that he was arrested in

11   February 2005, but then changed the date to February 2006.

12   With respect to his wife’s departure from the hospital, he

13   changed his testimony several times as to whether he was

14   with her when she delivered the fetus.     Finally, Chen

15   testified that he left China on December 16, 2006, and

16   arrived in the United States on December 23, 2006, but later

17   changed the date to December 25, 2006.

18       These inconsistencies and lack of detail, on which the

19   IJ relied, were proper grounds for his adverse credibility

20   finding.   See 8 U.S.C. § 1158(b)(1)(B)(iii).    Moreover, the

21   adverse credibility determination is further supported by

22   the IJ’s demeanor finding, to which we give deference.        See


                                   4
 1   Dong Gao v. B.I.A., 482 F.3d 122, 126-27 (2d Cir. 2007);

 2   Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).

 3   Although Chen contends that the agency did not consider the

 4   documents he submitted to corroborate his claim, the IJ’s

 5   acknowledgment of these documents was sufficient, as the

 6   agency is not required to “expressly parse or refute on the

 7   record each individual argument or piece of evidence offered

 8   by the petitioner.”    Wei Guang Wang v. BIA, 437 F.3d 270,

 9   273-74 (2d Cir. 2006); see also Xiao Ji Chen v. U.S. Dep’t

10   of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006)(“[W]e

11   presume that an IJ has taken into account all of the

12   evidence before him, unless the record compellingly suggests

13   otherwise.”).    Given the inconsistencies, lack of detail and

14   responsiveness, and the demeanor finding, the totality of

15   the circumstances supports the adverse credibility

16   determination.    See Xiu Xia Lin, 534 F.3d at 167.

17       As the only evidence of a threat to Chen’s life or

18   freedom, or that he was likely to be tortured, depended upon

19   his credibility, the adverse credibility determination

20   necessarily precludes success on the claim for withholding

21   of removal or CAT relief.    See Paul v. Gonzales, 444 F.3d
22   148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

23   Justice, 426 F.3d 520, 523 (2d Cir. 2005).
                                    5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    6